Citation Nr: 0725126	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  98-12 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral elbow 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from November 1961 to March 
1966, and from December 1990 to May 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), and was last remanded in July 2004.  The Board 
regrets the delay in the adjudication of the three issues 
listed on the title page of this decision, but concludes that 
further evidentiary development is warranted.  The appeal is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.  VA will notify the veteran if further 
action is required.

The veteran contends that he has a disability manifested by 
chronic fatigue, and as well, disabilities affecting his 
knees and elbows, all of which he believes could be 
manifestations of undiagnosed illness associated with active 
service in Southwest Asia during the Persian Gulf War.      

The July 2003 VA compensation and pension (C&P) examination 
report reflects a clinical opinion that the complaints of 
fatigue are associated with various medical conditions to 
include anemia, diabetes, chronic obstructive pulmonary 
disease, coronary artery disease and status post myocardial 
infarction, which the doctor concluded were "not manifested 
while [the veteran] was in service."  The examiner added: 
"Criteria for a formal diagnosis of CFS [chronic fatigue 
syndrome] such as new onset of debility, exclusion of other 
contributing diagnoses as well as nonexudative pharyngitis, 
migratory joint pains, fatigue lasting more than 24 hours 
after exercise, neuropsychologic symptoms were not met."  
Further, the examiner diagnosed the veteran with 
osteoarthritic degenerative changes in various joints, to 
include the knees and elbows (degenerative joint disease and 
osteopenia), and as well, concluded that these changes were 
not manifested in service.  In October 1997, another C&P 
examiner diagnosed the veteran's olecranon spurs in the 
elbows, and as well, degenerative arthritis in both knees.  

However, more than three years after the last C&P 
examination, in October 2006, the veteran's private treating 
physician (Dr. Chipman) wrote that the veteran has 
"classical signs and symptoms" of Desert Storm syndrome, to 
include headaches, aches, pains, myalgias, and arthralgias, 
and that the veteran's complaints "are not rather explicable 
by usual diseases such as rheumatoid arthritis, Lyme's 
titers, etc."  

Also, in the October 2006 report, Dr. Chipman wrote that he 
had treated the veteran before he went to Southwest Asia.  
The claims file apparently includes some, but apparently not 
all, of Dr. Chipman's treatment records (the records 
currently in the file are dated after the veteran's discharge 
from active duty).  And, some of Dr. Chipman's records that 
are currently in the claims file are illegible photocopies.  
Under the circumstances, the Board concludes that the veteran 
should be afforded a contemporaneous Gulf War illness C&P 
examination, after missing clinical records are associated 
with the claims file.             

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Ask the veteran to identify any 
medical treatment providers other than Dr. 
Chipman whose records he believes might be 
pertinent to his claims but which are not 
already of record.  Ask him to execute 
records release authorization forms as 
needed to accomplish this directive.  If 
he does provide authorization, assist him 
in securing the missing items consistent 
with the duty to assist.  Also inform him 
that he may submit any such missing items 
himself if he has them and he believes 
they might be pertinent to his appeal.

2.  Obtain complete, legible copies of Dr. 
Chipman's treatment and testing records, 
including those dated before the veteran's 
deployment to Southwest Asia.  Inform him 
that some of his records have been 
obtained, but that some of those items are 
illegible photocopies, and that legible 
copies are needed.  Also inform him that 
treatment summaries or summary letters are 
not sufficient, and that complete 
treatment records and notes must be 
supplied.

3.  After completing the above, arrange 
for the veteran to undergo another VA C&P 
Gulf War illness examination.  The 
veteran's claims folder should be 
available to the examiner for review.  

The examiner should determine whether the 
veteran has fatigue or joint pain due to 
diagnosed or undiagnosed illness, and 
whether the veteran has a disability that 
meets the diagnostic criteria for chronic 
fatigue syndrome consistent with the 
criteria in 38 C.F.R. § 4.88a (2006).  The 
examiner should list all objective 
indications of fatigue and joint pain.

The examiner also should express an 
opinion as to whether it is at least as 
likely as not (by a probability of 50 
percent) that the veteran's complaints of 
fatigue are due to a diagnosed illness (to 
include chronic fatigue syndrome) or to 
undiagnosed illness.  If the symptoms are 
due to diagnosed illness, the examiner 
should also indicate whether it is at 
least as likely as not that the disability 
was first manifested in service.
      
The examiner should also express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
complaints of joint pain are due to 
diagnosed illness or undiagnosed illness.  
If the symptoms are due to diagnosed 
illness, then the examiner should also 
indicate whether it is at least as likely 
as not that the disability was first 
manifested in service.  

4.  After completing the above, 
readjudicate the issues on appeal.  If the 
regulatory criteria for a diagnosis of 
chronic fatigue syndrome are not met, then 
reconsider the merits of the claim for 
service connection for joint pain as a 
symptom of diagnosed and undiagnosed 
illness. The Board notes that the issues 
are not limited to undiagnosed illness 
claims under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  If the benefit sought 
remains denied, then issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
opportunity to respond to it.  Then, if in 
order, return the appeal to the Board.   

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All claims remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



